DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin et al. (US 2012/0274156) in view of Berendes et al. (US 2020/0007000).
Regarding claim 1, Chamberlin teaches a magnetizing yoke comprising: 
a slot member (52) made of thermosetting resin ([0032]) and formed with slots (FIG 6A) for inserting and fixing windings (36) of an iron core (34), 
wherein the slot member (52) is inserted into and fixed to the iron core (34), and the iron core (34).
Chamberlin fails to teach the core is superimposed on end faces thereof with end-face plates made of thermosetting resin.
Berendes teaches the core (3) is superimposed on end faces thereof with end-face plates (10) made of thermosetting resin ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Chamberlin to incorporate Berendes to have the core superimposed on end faces thereof with end-face plates made of thermosetting resin, for the advantages of holding the laminated core securely together, and preventing damage to the winding head insulation from the sharp edges of the laminated core.
Regarding claim 3/1, Chamberlin in view of Berendes was discussed above in claim 1. Berendes further teaches the end-face plates (10) are formed with winding supporters (14) to support the windings (4) extending out of the slots ([0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Chamberlin in view of Berendes to incorporate the end-face plates are formed with winding supporters to support the windings extending out of the slots, for the advantages of preventing the winding insulation damage from the sharp edges of the core ([0030]).
Regarding claim 4/1, Chamberlin in view of Berendes was discussed above in claim 1. Chamberlin further teaches wherein the thermosetting resin is crystalline resin ([0032] polyethylene is a type of crystalline polymer).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin et al. (US 2012/0274156) in view of Seidner (US 2,975,309).
Regarding claim 5, Chamberlin teaches a manufacturing method of a magnetizing yoke comprising: 
a step of arranging stator slots (42) in an iron core (34) side by side in a circumferential direction about an axis of the iron core (34), so that the stator slots (42) each extend along the axis; 
a step of forming slot members (52) made of thermosetting resin ([0032]) and each having slots for inserting and fixing windings (36) of the iron core (34); 
a step of inserting the slot members (52) into the respective stator slots (42); and 
a step of inserting the windings (36) into the slots for fixing (FIG 6A).
Chamberlin fails to teach arranging through-holes instead of stator slots.
Seidner teaches arranging through-holes (slot closer 12) instead of stator slots (FIG 3).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Chamberlin to incorporate Seidner to teach arranging through-holes instead of stator slots, for the advantages of creating a cooling passage within the stator slot.
Regarding claim 6/5, Chamberlin in view of Seidner was discussed above in claim 5. Chamberlin further teaches wherein the windings (36) each include covering material (50) made of thermosetting resin to cover a wire as core material (FIG 6A), and 
the step of inserting the windings (36) into the slots includes: 
a step of preparing a number of sets of the windings (36) bent in a U-shape to have a biforked form, according to the number of turns around the iron core (34; FIG 5); 
a step of arranging one of a number of sets of the prepared windings (36), so as to straddle over a part of the iron core (34) between the adjacent slot members (52), by inserting one end of the biforked form into one end of one of the slots (42) in one of the adjacent slot members (52) and inserting the other end of the biforked form into one end of one of the slots (42) in the other of the adjacent slot members (52); 
a step of repeating the step of arranging one of a number of the prepared windings (36), according to the number of turns around the iron core (34); 
a step of partly removing the covering material (50) at each end (64) of the windings (36) extending out of the other end of each of the slots (42; [0039]); and 
a step of joining a number of sets of the windings (36) in a U-shape with each other at portions (64) thereof having the covering material (50) partly removed so as to have the number of turns around the iron core (34). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINKI CHANG/           Examiner, Art Unit 2834                                                                                                                                                                                             
/AHMED ELNAKIB/           Primary Examiner, Art Unit 2834